Mount, J.
This is an application for a writ to review an order of the lower court dissolving a temporary restraining order. When the application was made to this court, on affidavit of the relator, a show cause order was entered, and further proceedings ordered stayed in the lower court until the final hearing on the application for the writ. Thereafter a return was made to the writ. The respondent also filed a motion to dismiss the application for the reason that this court is without jurisdiction to issue a writ to review an order of the lower court dissolving a temporary restraining order where no finding of insolvency is made. This motion must be sustained. We had occasion recently to examine this question in *325the case of State ex rel. Lilly Co. v. Brawley, 104 Wash. 374, 176 Pac. 337. After quoting the statute in regard to appealable orders, we there said:
“This court has uniformly held that an extraordinary writ will not issue to review or supersede an order denying a temporary injunction, which by statute is not appealable, unless there is a finding of insolvency, because the legislative intent is that such orders shall be reviewed only on appeal from the final judgment. State ex rel. Young v. Superior Court, 43 Wash. 34, 85 Pac. 989; State ex rel. Mohr v. Superior Court, 54 Wash. 225, 103 Pac. 17; State ex rel. Coombs v. Superior Court, 69 Wash. 439, 125 Pac. 779.”
It is not claimed that the parties against whom the restraining order was sought were insolvent, and the court made no finding upon that question. It is plain, therefore, that this court is without jurisdiction to review, by extraordinary writ, the order of the superior court dissolving the temporary restraining order. The application for the writ must therefore be dismissed.
Main, O. J., Fullerton, Parker, and Holcomb, JJ., concur. .